Per Curiam.

After a careful examination, of the evidence we are satisfied that the plaintiff was entitled to recover against the defendant, and that the damages awarded are not excessive. The contract to carry the plaintiff as a passenger was a joint one on the part of both railway companies, and each is responsible for the acts of the other in the performance of the same. Plaintiff having paid his fare and received a.transfer ticket entitling him to ride, in accordance with the contract between the railroad companies, over both their lines was properly a passenger npon defendant’s car, and the conductor thereof had no right to eject him therefrom. The fact the plaintiff was not arrested until after he had alighted from the car is immaterial. The ejection and subsequent arrest constitutes one continuous act, and that act being unlawful, the defendant is liable therefor.
Judgment and order appealed from affirmed, with costs.
Present: McCarthy, O’Dwyer and Scotchman, JJ.
Judgment and order affirmed, with costs.